Beck, J.
The grounds of defendant’s complaint in this case are: First, the refusal of a trial on the charge against him; second, the judgment against him for costs. He insists that the proceedings of the District Court, in these respects, are in *557conflict with. Code, § 4126. It is as follows: “ If the principal of the undertaking appear, and the' complainant does not appear, or if neither of the parties appear, the court shall entelan order discharging the undertaking; but if both parties appear, the court shall hear the proofs and may- require a new undertaking in such sum as it shall prescribe, for a period not exceeding one year, and may commit the defendant until the same be given. Judgment shh.ll be entered against the party, held to keep the peace for all costs of the proceeding; but if it be made to appear to the court that the proceeding was instituted without probable cause, the court may render judgment against the complainant for such costs.”
I. The complainant not appearing, the court was not required to enter into a trial of this cause in order to determine whether the defendant should be required to enter into a .new recognizance, but was directed to discharge the defendant’s recognizance. The court did not, therefore, err in refusing a trial as demanded by the defendant. The only object of such a trial is to determine whether the recognizance should be continued or a new one required; the decision of the justice is not to be reversed therein.
II. If the court in the absence of the complainant was required, upon defendant’s request, to determine whether the proceedings,were instituted without probable cause, a question which we do not pass upon, no such request was made and defendant therefore has no ground 6f complaint. What he demanded was “ a hearing and trial of the case.” This could not be had in the absence of the complainant. The court, not being requested by defendant to inquire whether “probable cause ” for the proceedings existed, that question not having been brought before the court upon proofs submitted upon a hearing authorized in case the complainant appeared, did not err in rendering judgment for costs without determining the question involving the existence of probable cause for the proceeding. The judgment dismissing the case is to be regarded as an order discharging the recognizance of defendant; so far as it is for costs it is authorized by the provision of the Code above quoted.
Affirmed.